                 Case 19-10844-BLS              Doc 186       Filed 05/16/19         Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re                                                         Chapter 11

Achaogen, Inc.                                                Case No. 19-10844 (BLS)

                           Debtor.1


                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                HEARING ON MAY 20, 2019 AT 11:00 A.M. (EASTERN TIME)

RESOLVED MATTERS

1.       Debtor’s Motion Pursuant to Sections 105(a), 327, 328, 330 and 363 of the Bankruptcy
         Code for an Order Authorizing the Debtor to Employ and Compensate Professionals
         Utilized in the Ordinary Course of Business (D.I. 106, Filed 4/29/19).

         Objection Deadline: May 13, 2019 at 4:00 p.m. (ET).

         Responses Received: None.

         Related Pleadings:

         a.       Certificate of No Objection Regarding Debtor’s Motion Pursuant to Sections
                  105(a), 327, 328, 330 and 363 of the Bankruptcy Code for an Order Authorizing
                  the Debtor to Employ and Compensate Professionals Utilized in the Ordinary
                  Course of Business (D.I. 178, Filed 5/14/19); and

         b.       Order Authorizing the Debtor to Employ and Compensate Professionals Utilized
                  in the Ordinary Course of Business (D.I. 181, Entered 5/15/19).

         Status: An order has been entered regarding this matter. No hearing is necessary.

2.       Debtor’s Application for Authorization to Employ and Retain Kurtzman Carson
         Consultants LLC as Administrative Advisor Effective Nunc Pro Tunc to the Petition Date
         (D.I. 107, Filed 4/29/19).

         Objection Deadline: May 13, 2019 at 4:00 p.m. (ET).

         Responses Received: None.


1
     The last four digits of the Debtor’s federal tax identification number are 3693. The Debtor’s mailing address for
     purposes of this Chapter 11 Case is 1 Tower Place, Suite 400, South San Francisco, CA 94080.
           Case 19-10844-BLS        Doc 186       Filed 05/16/19   Page 2 of 5



     Related Pleadings:

     a.     Certificate of No Objection Regarding Debtor’s Application for Authorization to
            Employ and Retain Kurtzman Carson Consultants LLC as Administrative Advisor
            Effective Nunc Pro Tunc to the Petition Date (D.I. 179, Filed 5/14/19); and

     b.     Order Authorizing the Debtor to Employ and Retain Kurtzman Carson
            Consultants LLC as Administrative Advisor Effective Nunc Pro Tunc to the
            Petition Date (D.I. 180, Entered 5/15/19).

     Status: An order has been entered regarding this matter. No hearing is necessary.

UNCONTESTED MATTERS UNDER CETIFICATE/CERTIFICATION

3.   Debtor’s Application to (I) Employ and Retain MERU, LLC and (II) Designate Nicholas
     K. Campbell as Chief Restructuring Officer Nunc Pro Tunc to the Petition Date (D.I. 103,
     Filed 4/29/19).

     Objection Deadline: May 13, 2019 at 4:00 p.m. (ET). Extended to May 14, 2019 at 4:00
     p.m. (ET) for the United States Trustee. Extended to May 17, 2019 at 4:00 p.m. (ET) for
     Official Committee of Unsecured Creditors.

     Responses Received:

     a.     Informal Comments from the United States Trustee and

     b.     Informal Comments from the Official Committee of Unsecured Creditors.

     Related Pleadings:

     a.     Certification of Counsel Regarding Debtor’s Application to (I) Employ and
            Retain MERU, LLC and (II) Designate Nicholas K. Campbell as Chief
            Restructuring Officer Nunc Pro Tunc to the Petition Date (D.I. 183, Filed
            5/16/19); and

     b.     Proposed Form of Order.

     Status: The informal comments have been resolved and a COC has been filed.

4.   Debtor’s Application for Entry of an Order Under 11 U.S.C. §§ 327(a), 328(a), and
     1107(b), Fed. R. Bankr. P. 2014 and 2016, and Del. Bankr. L.R. 2014-1 and 2016-1,
     Authorizing Retention and Employment of Morris, Nichols, Arsht & Tunnell LLP as
     Delaware Bankruptcy Co-Counsel for the Debtor Nunc Pro Tunc to the Petition Date
     (D.I. 104, Filed 4/29/19).




                                            -2-
           Case 19-10844-BLS        Doc 186      Filed 05/16/19   Page 3 of 5



     Objection Deadline: May 13, 2019 at 4:00 p.m. (ET). Extended to May 14, 2019 at 4:00
     p.m. (ET) for the United States Trustee. Extended to May 17, 2019 at 4:00 p.m. (ET) for
     Official Committee of Unsecured Creditors.

     Responses Received:

     a.     Informal Comments from the United States Trustee; and

     b.     Informal Comments from the Official Committee of Unsecured Creditors.

     Related Pleadings:

     a.     Certification of Counsel Regarding Debtor’s Application for Entry of an Order
            Under 11 U.S.C. §§ 327(a), 328(a), and 1107(b), Fed. R. Bankr. P. 2014 and
            2016, and Del. Bankr. L.R. 2014-1 and 2016-1, Authorizing Retention and
            Employment of Morris, Nichols, Arsht & Tunnell LLP as Delaware Bankruptcy
            Co-Counsel for the Debtor Nunc Pro Tunc to the Petition Date (D.I. 184, Filed
            5/16/19); and

     b.     Proposed Form of Order.

     Status: The informal comments have been resolved and a COC has been filed.

5.   Application of the Debtor for Entry of an Order Pursuant to Bankruptcy Code Sections
     327(a), 328, 330, and 1107 Authorizing Employment and Retention of Hogan Lovells US
     LLP as Counsel for the Debtor Nunc Pro Tunc to the Petition Date and Statement
     Required by Bankruptcy Code Section 329 (D.I. 105, Filed 4/29/19).

     Objection Deadline: May 13, 2019 at 4:00 p.m. (ET). Extended to May 14, 2019 at 4:00
     p.m. (ET) for the United States Trustee. Extended to May 17, 2019 at 4:00 p.m. (ET) for
     Official Committee of Unsecured Creditors.

     Responses Received:

     a.     Informal Comments from the United States Trustee; and

     b.     Informal Comments from the Official Committee of Unsecured Creditors.

     Related Pleadings:

     a.     Certification of Counsel Regarding Application of the Debtor for Entry of an
            Order Pursuant to Bankruptcy Code Sections 327(a), 328, 330, and 1107
            Authorizing Employment and Retention of Hogan Lovells US LLP as Counsel for
            the Debtor Nunc Pro Tunc to the Petition Date and Statement Required by
            Bankruptcy Code Section 329 (D.I. 185, Filed 5/16/19); and

     b.     Proposed Form of Order.


                                           -3-
           Case 19-10844-BLS         Doc 186      Filed 05/16/19   Page 4 of 5



     Status: The informal comments have been resolved and a COC has been filed.

6.   Debtor’s Motion for Entry of an Order Establishing Procedures for Interim Compensation
     and Reimbursement of Expenses for Retained Professionals (D.I. 125, Filed 5/1/19).

     Objection Deadline: May 13, 2019 at 4:00 p.m. (ET). Extended to May 14, 2019 at 4:00
     p.m. (ET) for the United States Trustee.

     Responses Received:

     a.     Informal Comments from the United States Trustee.

     Related Pleadings:

     a.     Certification of Counsel Regarding Debtor’s Motion for Entry of an Order
            Establishing Procedures for Interim Compensation and Reimbursement of
            Expenses for Retained Professionals (D.I. 182, Filed 5/16/19); and

     b.     Proposed Form of Order.

     Status: The informal comments have been resolved and a COC has been filed.

CONTESTED MATTER GOING FORWARD

7.   Debtor’s Motion to File Under Seal Portions of its Creditor Matrix Containing Certain
     Individual Creditor Information (D.I. 26, Filed 4/15/19).

     Objection Deadline: April 22, 2019 at 4:00 p.m. (ET).

     Responses Received:

     a.     United States Trustee’s Objection to Debtor’s Motion to File Under Seal Portions
            of Its Creditor Matrix Containing Certain Individual Creditor Information (D.I.
            75, Filed 4/19/19).

     Related Pleadings:

     a.     Notice of Hearing Regarding Debtor’s Motion to File Under Seal Portions of its
            Creditor Matrix Containing Certain Individual Creditor Information (D.I. 70,
            Filed 4/17/19).

     Status: The hearing on this matter will go forward.




                                            -4-
            Case 19-10844-BLS   Doc 186      Filed 05/16/19   Page 5 of 5



Dated: May 16, 2019        MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                           /s/ Paige N. Topper
                            Derek C. Abbott (No. 3376)
                            Andrew R. Remming (No. 5120)
                            Matthew O. Talmo (No. 6333)
                            Paige N. Topper (No. 6470)
                            1201 North Market Street, 16th Floor
                            P.O. Box 1347
                            Wilmington, Delaware 19899-1347
                            Tel.: (302) 658-9200
                            Fax: (302) 658-3989
                            rdehney@mnat.com
                            aremming@mnat.com
                            mtalmo@mnat.com
                            ptopper@mnat.com

                           - and -

                           Richard L. Wynne (CA 120349) admitted pro hac vice
                           Erin N. Brady (CA 215038) admitted pro hac vice
                           HOGAN LOVELLS US LLP
                           1999 Avenue of the Stars, Suite 1400
                           Los Angeles, California 90067
                           Telephone: (310) 785-4600
                           Facsimile: (310) 785-4601
                           richard.wynne@hoganlovells.com
                           erin.brady@hoganlovells.com

                           - and -

                           Christopher R. Bryant (NY 3934973) admitted pro hac vice
                           John D. Beck (TX 24073898) admitted pro hac vice
                           HOGAN LOVELLS US LLP
                           390 Madison Avenue
                           New York, NY 10017
                           Telephone: (212) 918-3000
                           Facsimile: (212) 918-3100
                           chris.bryant@hoganlovells.com
                           john.beck@hoganlovells.com

                           Proposed Counsel for Debtor and Debtor in Possession




                                       -5-
